Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated April 15, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Objections
Claim 8 has been objected to because of minor informalities.
	The objection of claim 8 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
I.	Claims 1-12 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claims 3-7 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  
	The rejection of claims 3-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, has been withdrawn in view of Applicant’s amendment.

Allowable Subject Matter
The indicated allowability of claims 3-7 is withdrawn in view of Applicant’s amendment.

Response to Amendment
Specification
The disclosure is objected to because of the following informalities: 
	page 2, line 11, the reference to “claim 1” should be deleted.

	page 2, line 12, the reference to “claim 3” should be deleted.

	page 2, line 12, the reference to “Claim 8” should be deleted.

	page 2, line 14, the references to “claims 1, 3, and 8” should be deleted.

Appropriate correction is required.


The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7
	line 2, the word -- has -- should be inserted after the word “layer”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3
	lines 4-5, “the DIN EN ISO 11664-4 (July 2011)” is new matter.
	Applicant specification discloses:

“the Cielab color system (EN ISO 11664-4, newest version as of the application date)” [page 6, lines 1-2].
“the color model is standardized in EN ISO 11664-4, “Colorimetry -- Part 4: CIE 1976 L*a*b* Colour Space” (page 6, lines 7-8).

The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the new limitation in 
amended claim 3. Applicants have not provided the page number and line numbers from the specification as to where the newly added limitations are coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984). 

II.	Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
112, the applicant), regards as the invention.
Claim 2
	line 1, “the ruthenium metal” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent 

mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 3
	line  2, “the rhodium and ruthenium metals” lack antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by 
introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

lines 4-5, “the DIN EN ISO 11664-4 (July 2011)” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” 
thereby making the latter mention(s) of the element unequivocally referable to its earlier 

recitation. 

	line 6, recites “the article”.
	It is unclear from the claim language how the article is deposited with the metal layer when this is the subsequent mention of the article having an electrodeposited metal layer 
comprising the rhodium and ruthenium metals in a wt%-based composition of from 40:60 to 90:10, based on the sum of the weights of both metals, the metal layer having an L* value of less than 65 and an a* value of from -3 to +3 according to the DIN EN ISO 11664-4 (July 2011) recited in the preamble of claim 3, lines 1-5. 
	See also claim 3, line 7. 

Claim 6
	lines 1-2, recite “wherein the L* value of the layer sequence is below 50”.
	Claim 3, lines 3-5, recite “the metal layer having an L* value of less than 65 and an a* value of from -3 to +3 according to the DIN EN ISO 11664-4 (July 2011)”.
	The metal layer has an L* value. It is unclear from the claim language how the L* value is of the layer sequence.

	lines 1-2, “the layer sequence” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. 

Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier 
recitation. 

Claim 7
	line 3, “the Bosch-Weinmann test” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” 
thereby making the latter mention(s) of the element unequivocally referable to its earlier 
recitation. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-2 define over the prior art of record because the prior art does not teach or suggest an aqueous, acidic electrolyte for producing dark metal layers on conductive materials as presently claimed.

Claims 8-12 define over the prior art of record because the prior art does not teach or suggest a method for electrodepositing a metal layer on a conductive material, which comprises the steps of (a) contacting, (b) contacting and (c) establishing as presently claimed, esp., the step of (a) contacting the conductive material as a cathode with an aqueous, acidic 
electrolyte according to claim 1.
	The prior art does not contain any language that teaches or suggests the above. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure.  
	Tomaszewski et al. (US Patent No. 4,477,318) is cited to teach an electrolyte comprising 0.002 to 10 g/l rhodium and 0.025 to 10 g/l ruthenium (col. 4, Table 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS 

from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 1, 2022